11 N.Y.2d 672 (1962)
Incorporated Village of Brookville, Appellant,
v.
Paulgene Realty Corp. et al., Respondents.
Court of Appeals of the State of New York.
Argued November 28, 1961.
Decided January 18, 1962.
Jackson A. Dykman, Ralph W. Crolly and Charles J. Dodd, Jr., for appellant.
Eugene M. Parter and Philip Weinstein for respondents.
S. Hazard Gillespie for amici curiae.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, with costs; no opinion.